Appeal from a judgment of the County Court of Albany County (Herrick, J.), rendered January 3, 2013, convicting defendant upon his plea of guilty of the crime of criminal possession of a weapon in the third degree.
In satisfaction of a three-count superceding indictment and another pending charge, defendant pleaded guilty to criminal possession of a weapon in the third degree and waived his right to appeal. Defendant was sentenced, as a second felony offender, in accordance with the terms of the plea agreement to a prison term of 3V2 to 7 years. Defense counsel now seeks to be relieved of his assignment on the ground that there are no nonfrivolous issues to be raised on appeal. Upon our review of the record, defense counsel’s brief and defendant’s pro se submission, we agree. Therefore, the judgment is affirmed and *1473counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Lahtinen, J.P., Egan Jr., Devine and Clark, JJ., concur.
Ordered that the judgment is affirmed, and application to be relieved of assignment granted.